DETAILED ACTION
Election
Acknowledged is the applicant’s election without traverse of Invention II, claims 38-44, as well as Species A of Group I and Species A of Group II, in the reply filed on September 13, 2022. Claims 25-36 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “part,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first exhaust part” of claim 39;
The “second exhaust part” of claim 40.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first exhaust part (120) will be interpreted as a conduit in accordance with Figure 8 and paragraph [0196].
The second exhaust part (212) will be interpreted as one or more fans in accordance with paragraph [0222].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 38 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 38 refers to “the downflow,” but this term lacks antecedent basis. Correction is required. To expedite prosecution, the examiner will interpret the contested limitation as written, nevertheless.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, US 2008/0050924, in view of Hyun et al., US 2007/0023322.
Wakabayashi discloses a system comprising a wafer storage container (~11) and an EFEM (LM) including a wafer transfer chamber (14) (Fig. 2; [0041]). The system contains a master controller (50) which can selectively open a carrying door (12), thereby permitting a portion of the downflow generated by the FFUs (15) to enter the wafer storage container’s interior [0049]. It should be noted that a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). 
Formally, Wakabayashi does not depict the downflow entering the container. For thoroughness, the examiner cites Hyun to demonstrate how a portion of the downflow generated by the FFU (952) will enter an open container (920) situated adjacent to the EFEM ([0007]; Fig. 1). It would have been obvious to the skilled artisan to allow clean air to enter the storage container to facilitate its purging.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Hyun, and in further view of Yamazaki, US 2012/0083918.
As shown by Figure 3, Wakabayashi provides a series of exhaust fans disposed at the base of the EFEM, i.e., the “second exhaust part.” The reference, however, is silent regarding the claimed sensors and “first exhaust part.” Yamazaki, in supplementation, discloses a wafer storage container (20) configured to dock at an EFEM which includes both concentration (24) and humidity (23) sensors, as well as an exhaust conduit (48), i.e., the “first exhaust part,” for removing gas from the container (Figs. 1-2, 5A). Further, when the sensors indicate levels exceeding a given threshold, a controller operates the exhaust part to facilitate the removal of a contaminated atmosphere from the container [0033-35]. It would have been obvious to the skilled artisan to incorporate these features within Wakabayashi’s container to facilitate the predictable result of identifying and removing a corrupted atmosphere from the storage container.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Tokunaga, US 2003/0031537. Tokunaga discloses a system comprising an EFEM (27), an FFU (42), and an attached storage container (10) (Fig. 1). In addition, Tokunaga supplies a purge gas to the container via a supply port (47) to purge its interior [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716